           Case 1:19-cr-00450-ELH Document 34 Filed 03/20/21 Page 1 of 44



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                         :
                                                 :
                 v.                              :
                                                 : CRIMINAL NO. ELH-19-0450
STEPHEN WAYNE CORMACK,                           :
                                                 :
                 Defendant.                      :
                                            ...ooOoo...

            GOVERNMENT’S RESPONSE IN OPPOSITION TO DEFENDANT’S
            MOTION TO SUPPRESS TANGIBLE AND DERIVATIVE EVIDENCE

          Now comes the United States of America by its attorneys, Jonathan F. Lenzner, Acting

United States Attorney for the District of Maryland, and Matthew J. Maddox, Assistant United

States Attorney, and responds in opposition to the Defendant Stephen Wayne Cormack’s Motion

to Suppress Tangible and Derivative Evidence (the “Motion to Suppress”).

  I.      BACKGROUND

       A. Defendant’s Employment with the State of Maryland

          Defendant Cormack was hired as an administrative officer by the Maryland Department of

General Services (“DGS”) in 1999. DGS is a department of the Maryland State government.

          On August 28, 2000, the Defendant signed a document acknowledging his receipt of the

DGS Employee Handbook.           See Exhibit 1 (Acknowledgement Receipt).        The Employee

Handbook included various DGS directives, including a directive titled “Acceptable Use

Statement for Computing Resources.” See Exhibit 2 (Excerpt of DGS Employee Handbook).

          The Acceptable Use Statement “outlines acceptable use of the computing systems and

equipment owned and operated by the Maryland Department of General Services (DGS).” Id. at


                                                1
         Case 1:19-cr-00450-ELH Document 34 Filed 03/20/21 Page 2 of 44



4.   The purpose of the document “is to ensure that all DGS users (support personnel and

management) use the DGS computing systems and facilities in a effective, efficient, ethical and

lawful manner.” Id. A statement of policy within the document provides that “DGS computing

resources are to be used only for the purpose for which they are authorized and are not to be used

for non-DGS related activities[,]” and that “[t]he DGS Information Technologies Group may

monitor network traffic, e-mail transmissions, and internet activity.” Id. at 4. Several specific

provisions are included in the policy statement, including the following: “8. Electronic

communication facilities (such as Email or Internet) are for authorized government use only.

Fraudulent, harassing or obscene messages and/or materials shall not be sent from or stored on

DGS systems.” Id. at 5. The Acceptable Use Statement provides further that

               Any noncompliance with these requirements will constitute a
               security violation and will be reported to the Secretary of DGS and
               will result in short-term or permanent loss of access to DGS
               computing resources. Individuals found to have violated this policy
               may receive a: written reprimand; forfeiture of annual leave;
               demotion; suspension; denial of annual pay increase; or termination.
               Serious violations may result in civil or criminal prosecution.

       In signing the Acknowledgment Receipt, the Defendant affirmed that he understood that

the Employee Handbook “is an employee reference source of information concerning State

policies, procedures, benefits and rules, but does not represent all administrative directives,

benefits, policies, procedures and rules currently in effect.” Exhibit 1. The Defendant further

affirmed his understanding that “the State and the Department of General Services has the right

from time to time to change existing administrative directives, benefits, policies, procedures and/or

rules and to formulate and put into effect additional directives, benefits, policies, procedures and/or

rules.” Id.

                                                  2
         Case 1:19-cr-00450-ELH Document 34 Filed 03/20/21 Page 3 of 44



       On or about August 4, 2016, DGS Office of the Secretary circulated a memorandum to all

existing DGS employees titled “DGS Policy – Inappropriate Use of eMail and Internet.” See

Exhibit 3 (DGS Inappropriate Use Policy Memorandum). The memorandum states, in part, the

following:

               Electronic communications are to be used only for authorized
               government business.

               Please be advised that the Department has a zero tolerance policy
               for the inappropriate use of State email and internet resources. . . .
               Fraudulent, harassing or obscene messages and/or materials shall
               not be created with, sent from, to, or stored on DGS systems. Access
               sexually explicit and/or gambling websites is also a violation of the
               Department’s eMail and Internet policy.

       According to personnel records provided to the Government, the Defendant’s work

responsibilities in 2019 included:

               To develop, implement and manage a plan to catalog, track and
               maintain the Division's archive of project drawings and
               specification documents in a manner that permits information to be
               retrieved in a timely manner.

               Establish a digital project document storage and retrieval process
               that is widely available to DGS employees across the state.
               Continually improve and update the digital documents as well as the
               storage and retrieval process by advising and proposing alternate
               methods of digitizing and electronically storing the Division's
               drawings and project specifications.
               ...

               Maintain an adequate supply of office materials, track loaned office
               equipment and record the Division's credit card purchases. Assist
               with the development, execution and tracking of the annual budget
               for expendable office supplies, office machine maintenance
               contracts, and new equipment requirements.




                                                 3
         Case 1:19-cr-00450-ELH Document 34 Filed 03/20/21 Page 4 of 44



       In order for Defendant Cormack to complete his work duties, the State of Maryland

provided him a workspace within a room at 301 West Preston Street, 14th Floor, Baltimore,

Maryland (“Office C”). See Exhibit 4 (video stills of Office C). A sign posted outside the door

to Office C listed the Defendant’s name. The Defendant worked at a desk with a workstation in

Office C that included a computer and related equipment provided by the State of Maryland.

Office C also housed office supplies for use by DGS employees on the 14th floor as well as large

filing cabinets for architectural blueprints the Defendant was charged with managing. During

work hours, the Defendant left the door to Office C open, and the room was frequently and freely

accessed by other employees to obtain office supplies or to access blueprints. The door was

locked when the Defendant was not present, but another employee had a key and could open Office

C for any employee who required access for work-related purposes.

       The Defendant’s work responsibilities entailed the regular and frequent use of his work

computer and related equipment.     A series of warning banners displayed to the Defendant

whenever turning on and logging into his work computer. See Exhibit 5 (images of warning

banners). One warning banner states as follows (emphasis added):

              This computing system is owned and operated by the State of
              Maryland, Department of Information Technology, and is for
              official use only by authorized personnel. Access and use of this
              system are subject to policies and rules. Unauthorized access,
              unauthorized attempted access, or unauthorized use of any State
              computing system is a violation of Section 7-302 of the Maryland
              Penal Code and/or applicable federal law, and may be subject to
              prosecution.

              Any and all users of this system and all the files on this system may
              be monitored, recorded, copied, inspected and disclosed to
              authorized personnel. Therefore, users should have no reasonable
              expectation of privacy in the use of these resources. Anyone

                                               4
           Case 1:19-cr-00450-ELH Document 34 Filed 03/20/21 Page 5 of 44



               using this system expressly consents to such monitoring,
               recording, copying, inspecting, and disclosure at the discretion
               of authorized personnel.

A separate warning banner states the following:

               *****WARNING*****WARNING*****WARNING*****

               Access to this system is restricted to authorized users only and
               limited to approved business purposes. By using this system, you
               expressly consent to the monitoring of all activities. Any
               unauthorized access or use of the system is prohibited and could be
               subject to criminal and civil penalties. All records, reports, e-mail,
               software, and other data generated by or residing upon this system
               are the property of State of Maryland and may be used by the State
               of Maryland for any purpose.

               In order to proceed past this display and continue the log-in process,
               the Defendant was required to click an “OK” button under the
               warning banner.

   B. Investigation of Defendant’s Activity Involving Child Pornography

       In January 2019, another employee of DGS (“Witness 1”) reported to a supervisor apparent

misconduct by Defendant Cormack involving the use of his work computer. Witness 1 reported

that, while in Office C, and while the Defendant was sitting at his work computer, Witness 1

observed the Defendant viewing an image of a child that Witness 1 believed to be child

pornography. The supervisor reported the matter to Human Resources (“HR”), and HR reported

the matter to Maryland Capitol Police, the security component of DGS.

       On February 5, 2019, Witness 1 was interviewed by officers of Maryland Capital Police

and Maryland State Police (“MSP”) – Maryland Internet Crimes Against Children Task Force.

During the interview, Witness 1 stated, in part, the following:

           Witness 1 went into Defendant Cormack’s workspace and saw an image of what he
            believed to be child pornography on the Defendant’s State computer. The image


                                                  5
           Case 1:19-cr-00450-ELH Document 34 Filed 03/20/21 Page 6 of 44



            depicted a male child of approximately 8 years of age posing in white underwear who
            appeared to be terrified. Witness 1 was certain that the intended purpose of the image
            was for sexual gratification. The Defendant immediately minimized the image file
            when Witness 1 walked into the room.

           A similar incident occurred several years prior when Witness 1 observed the Defendant
            viewing a suspicious website on his personal computer and observed the title “young
            Japanese boys” on the site. Witness 1 regretted not reporting the prior incident but
            that he had considered it a fluke. Witness 1 noticed several “red flag” instances over
            the years, and the Defendant’s behavior had continued without stopping.

           Defendant Cormack was charged for several sexual offenses in approximately 1995.

           Defendant Cormack was “very into computers,” tended to migrate from his work
            computer to his personal computer during the work day, and had a back-up drive that
            went home with him every night. The Defendant kept his personal laptop computer
            in the back of Office C near the supplies closet and, whenever someone approached,
            the Defendant closed the display. The Defendant always took his personal laptop with
            him to and from work.

           It pained Witness 1 to report Defendant Cormack. Witness 1 was certain of what he
            saw and felt that an investigation was warranted.

Witness 1 provided a hand-drawn map of Office C that depicted the location of Defendant

Cormack's work and personal computer.

       Following the interview of Witness 1, TFC Frank Donald of MSP obtained records of a

prior investigation of the Defendant by Baltimore County Police Department, which revealed

evidence that the Defendant had sexually abused several male minors while employed as a

counselor at a recreation center in Parkville, Maryland. The Defendant was convicted of second-

degree sexual assault in 1996.

       In February 2019, the Chief Information Security Officer for the Maryland Department of

Information Technology (“DoIT”) remotely investigated the Defendant’s use of the computer

network at DGS and found that he could not obtain the Defendant’s Internet search history.

                                                6
         Case 1:19-cr-00450-ELH Document 34 Filed 03/20/21 Page 7 of 44



       After work hours on March 28, 2019, the Chief Information Security Officer, TFC Donald,

and members of Maryland Capital Police and MSP Digital Forensics Lab entered Office C in order

to investigate the Defendant’s work computer. The Chief Information Security Officer authorized

MSP to conduct a search of Office C and to seize evidence from the room, and signed a consent

form reflecting this authorization. See Exhibit 6 (Consent to Search and Seize).

       During a forensic preview of information stored on a State-issued external hard drive at the

workstation, investigators observed an image of a male minor (estimated to be 14 or 15 years old)

masturbating his erect penis. The image was located in the recycle bin of the external hard drive.

The investigators imaged the external hard drive, cloned the internal hard drive in the Defendant’s

work computer, replaced these items at the workstation, and left Office C with the hard drives.

       During subsequent review of the hard drives, MSP located evidence on the work computer

reflecting the Defendant’s interest in and efforts to view images of children for sexual gratification,

including the following:

      Internet searches for “child porn” on 12 separate occasions using the work computer on
       March 8, 2018;

      Searches on video streaming website Youtube.com for “boys skinny dipping” using the
       work computer on September 9, 2018;

      Image files of scantily clothed and shirtless prepubescent boys stored in the “My
       Documents” folder on the work computer;

      Internet browser history reflecting informational materials about child sex abuse material
       and child pornography.

The forensic examination also revealed that data stored in the Defendant’s work computer

referenced frequent connection to an additional external hard drive. Investigators noted that the

Defendant’s work computer had cables attached to it that would allow him to easily attach an

                                                  7
           Case 1:19-cr-00450-ELH Document 34 Filed 03/20/21 Page 8 of 44



external hard drive, but no external hard drives were attached to these cables during the covert

investigation on March 28, 2019.

       MSP subsequently obtained state warrants to search and seize evidence from Office C and

the Defendant’s residence at 24 Lyndale Avenue, Nottingham, Maryland. See Exhibit 7 (Search

Warrant for Office C) and Exhibit 8 (Search Warrant for Residence). The search warrants were

executed on May 2, 2019. The Defendant was present at his residence on that date, was advised

of Miranda rights, signed a waiver, and voluntarily agreed to be interviewed by law enforcement.

The Defendant stated, in part, the following:

           The briefcase Defendant Cormack ordinarily takes to work with him was located in his
            car, which was parked in front of his house. The briefcase contained two external hard
            drives, and one of the hard drives contained a back-up of the files in which the
            Defendant archives for work. Defendant Cormack backs up the files out of caution
            since files contained on the office network server have been lost in the past. The other
            hard drive contains photos of family and vacations and personal documents. There
            was no “pornography” on this hard drive.

           The Defendant did not use his work computer to view child pornography but he had
            used Google and, if child pornography came up, he would look at it.

           Defendant Cormack had a personal laptop computer at work that should be located in
            his office, either on the desk or in a grey cabinet. It was an Acer laptop computer, and
            he usually does not bring it home. The Defendant has the personal laptop at his work
            site because he has a color printer he uses to print out pictures of family and vacations
            to display in his office.

           Defendant Cormack did not produce, distribute, or save any child pornography, but he
            had looked at child pornography. The Defendant went on “Google at work” to look
            at child pornography and did not remember any search terms or used any specific
            “sites.”

       At Office C, pursuant to the search warrant, law enforcement seized two laptop computers

(including a Acer laptop), several SD cards, two digital cameras, and other storage media.




                                                  8
         Case 1:19-cr-00450-ELH Document 34 Filed 03/20/21 Page 9 of 44



Electronic storage media was also seized pursuant to the search warrant for the Defendant’s

residence.

       Homeland Security Investigations (“HSI”) obtained a federal search warrant to examine

several items seized during the searches, including the Acer laptop computer and SD cards seized

from Office C. See Exhibit 9 (Search Warrant for Devices). Forensic examination of the Acer

laptop computer, its internal hard drive, and a SanDisk SD card revealed approximately 3,800

images and over 300 videos of child sexual abuse. Child pornography was also found on other

electronic storage devices seized from the Defendant on May 2, 2019.\

   C. Procedural Background

       On September 19, 2019, a federal grand jury sitting in Baltimore, Maryland returned an

Indictment charging the Defendant with Possession of Child Pornography, in violation of 18

U.S.C. §§ 2252A(a)(5)(B) and (b)(2) and 2256.

       On February 26, 2021, the Defendant, through counsel, filed the Motion to Suppress,

challenging the entry to Office C on March 28, 2019; the seizure of computer equipment from

Office C on that date; the searches of the Defendant’s residence and Office C on May 2, 2019; and

the subsequent forensic examination of devices seized from those locations.

       The Court should deny the Motion to Suppress because (1) the entry into Office C and

examination of the Defendant’s State-issued work computer equipment on March 28, 2019, was

not a Fourth Amendment search; (2) even if these investigative measures constituted a search

under the Fourth Amendment, the search was justified by consent of the Defendant and his

employer, was reasonable in its inception and scope, and therefore reasonable under the Fourth

Amendment; and (3) the searches of the Defendant’s residence and Office C on May 2, 2019, and

                                                9
           Case 1:19-cr-00450-ELH Document 34 Filed 03/20/21 Page 10 of 44



subsequent forensic examination of devices seized from those locations were authorized by search

warrants supported by probable cause.

 II.      ARGUMENT

       A. The Entry into Office C and Investigation of the Work Computer on March 28,
          2019, Was Not a Fourth Amendment Search.

          The Defendant’s Fourth Amendment rights were not implicated by investigators’ entry into

Office C on March 28, 2019, and investigation of his State-issued work computer equipment

because the Defendant cannot show a legitimate expectation of privacy in these work facilities.

          “The Fourth Amendment prohibits ‘unreasonable searches and seizures’ by government

agents, including government employers or supervisors.” United States v. Simons, 206 F.3d 392,

398 (4th Cir. 2000) (quoting U.S. Const. amend. IV). However, the protections of the Fourth

Amendment only apply when government actors conduct a search or seizure where there is a

constitutionally protected expectation of privacy. United States v. Davis, 690 F.3d 226, 241 (4th

Cir. 2012) (citing New York v. Class, 475 U.S. 106, 112 (1986)). “When there is no reasonable

expectation of privacy, the Fourth Amendment is not implicated.” Id.

          In order to demonstrate a legitimate expectation of privacy, a criminal defendant must show

that he has an actual expectation of privacy, and that subjective expectation of privacy must be

objectively reasonable. United States v. Castellanos, 716 F.3d 828, 832 (4th Cir. 2013) (citations

omitted). “[I]n other words, it must be an expectation that society is willing to recognize as

reasonable[.]” Id. (internal quotation marks and citation omitted); see also Simons, 206 F.3d at

398. The defendant bears the burden of showing a legitimate expectation of privacy in the




                                                  10
           Case 1:19-cr-00450-ELH Document 34 Filed 03/20/21 Page 11 of 44



location searched or the item seized. Castellanos, 716 F.3d at 832 (citing Rawlings v. Kentucky,

448 U.S. 98, 104 (1980)); Simons, 206 F.3d at 398 (citing cases).

          “Government employees may have a legitimate expectation of privacy in their offices or

in parts of their offices such as their desks or file cabinets[,]” but “office practices, procedures, or

regulations may reduce legitimate privacy expectations.” Id. (citations omitted). And, as a

general matter, “the privacy interests of government employees in their place of work . . . , while

not insubstantial, are far less than those found at home or in some other contexts” when “[b]alanced

against the substantial government interests in the efficient and proper operation of the

workplace[.]”      O’Connor v. Ortega, 480 U.S. 709, 725 (1987).            “Government offices are

provided to employees for the sole purpose of facilitating the work of an agency. The employee

may avoid exposing personal belongings at work by simply leaving them at home.” Id.

          A government employee’s expectation of privacy in his or her workspace must be assessed

in context. Id. at 717. “Public employees’ expectations of privacy in their offices, desks, and

file cabinets, like similar expectations of employees in the private sector, may be reduced by virtue

of actual office practices and procedures, or by legitimate regulation.” Id. Indeed, “some

government offices may be so open to fellow employees or the public that no expectation of

privacy is reasonable.” Id. at 718. Additionally, “employer policies concerning communications

will of course shape the reasonable expectations of their employees, especially to the extent that

such policies are clearly communicated.” City of Ontario, Cal. v. Quon, 560 U.S. 746, 760

(2010).

          In the context of the instant case, Defendant Cormack lacked any legitimate expectation of

privacy in Office C and in the digital contents of his State-issued work computer and external hard

                                                  11
         Case 1:19-cr-00450-ELH Document 34 Filed 03/20/21 Page 12 of 44



drive. It is important to note that Defendant Cormack cannot credibly claim that any actual

expectation of privacy that was violated on March 28, 2019. Office C contained Defendant

Cormack’s workspace, but it was essentially a storage room that was regularly accessed by various

other DGS employees. Although the Defendant had administrative oversight of items stored in

Office C, these office supplies and other materials were for the general work-related use of his co-

workers, and the space was made freely available to them. Thus, any expectation of privacy in

Office C was undermined by the frequent traffic in and out of that room by various employees

seeking office supplies and other materials.

       Multiple district judges of this Court have held that there is no reasonable expectation of

privacy in such an open office or common area of the workplace. See Marrs v. Marriott Corp.,

830 F. Supp. 274, 283 (D. Md. 1992) (Nickerson, J.) (no reasonable expectation of privacy in an

open office); Woodbury v. Victory Van Lines, 286 F. Supp. 3d 685, 697 (D. Md. 2017) (Chuang,

J.) (“Ordinarily, an employee does not have a reasonable expectation of privacy in the

workplace.”); cf. O'Connor, 480 U.S. at 718 (“[S]ome government offices may be so open to

fellow employees . . . that no expectation of privacy is reasonable.”).

       Once inside Office C, Defendant Cormack’s State-owned computer workstation was in

plain view and, in any case, was not the Defendant’s personal property, but rather the property of

his employer, the State of Maryland. See United States v. Bellina, 665 F.2d 1335, 1341 (4th Cir.

1981) (“[O]ne has no legitimate expectation of privacy in any object whether it be in the home or

a car or a plane if that object is exposed to plain view.”); United States v. Taylor, 90 F.3d 903, 909

(4th Cir. 1996) (no reasonable expectation of privacy in objects exposed to plain view where

viewer's presence at the vantage point is lawful).

                                                 12
        Case 1:19-cr-00450-ELH Document 34 Filed 03/20/21 Page 13 of 44



       Any claim by Defendant Cormack that he expected privacy in the use and contents of his

State-issued work computer is neither credible nor reasonable. Any expectation of privacy in the

use and contents of Defendant Cormack’s work computer was eliminated by DGS’s Internet use

policy and multiple warning banners presented during the computer log-in process. See United

States v. Linder, No. 12 CR 22-1, 2012 WL 3264924, at *8 (N.D. Ill. Aug. 9, 2012) (defendant

“cannot credibly claim that he subjectively believed that his use of his government-issued data

devices was private” after having received clear warnings “on multiple occasions that he had no

legitimate expectation of privacy when he accessed the government's computer information

system”). These warning banners provided regular notice that all computer use at DGS was

restricted to official purposes by policy, was monitored, and could be disclosed. The Defendant

was aware of the DGS policy and the State’s right to monitor, inspect, and disclose computer

activity, having signed an acknowledgment of receiving the policy (see Exhibit 1,

Acknowledgement Receipt), having been re-notified of the policy in 2016 (see Exhibit 3, DGS

Memorandum), and having received daily log-in warnings about the policy (see Exhibit 5,

Warning Banners). Defendant could not have reasonably expected that the files on his State work

computer would remain private.

       Courts, including the Fourth Circuit and district judges of this Court, have held that

employers’ policies, including government employers, that put employees on notice that computer

use is monitored negate any legitimate expectation of privacy. See Simons, 206 F.3d 392, 398

(4th Cir. 2000) (government employee “did not have a legitimate expectation of privacy with

regard to the record or fruits of his Internet use” in light of the agency policy that Internet use

would be monitored and “placed employees on notice that they could not reasonably expect that

                                                13
         Case 1:19-cr-00450-ELH Document 34 Filed 03/20/21 Page 14 of 44



their Internet activity would be private”); Sorensen v. Westec InterActive Sec., Inc., Civ. No. DKC-

07-2841, 2008 WL 11367535, at *10 (D. Md. Sept. 2, 2008) (Chasanow, J.) (no reasonable

expectation of privacy in work computer, Internet use, and email where employer policy states that

employee computer usage is subject to monitoring, “[e]ven assuming that [employee] never

received or read” employee handbook); Muick v. Glenayre Elecs., 280 F.3d 741, 743 (7th Cir.

2002) (notice of employer policy “that it could inspect the laptops that it furnished for the use of

its employees . . . destroyed any reasonable expectation of privacy”); Linder, 2012 WL 3264924,

at *7 (“Government employees do not maintain a reasonable expectation of privacy in the

information stored on their computers when the employee is notified that their employer has

retained the right to access or inspect the information stored there.”).

       This Court, the Fourth Circuit, and other courts also have held that the display of warning

banners on computer systems, like those displayed on the Defendant’s work computer in this case,

eliminates any reasonable expectation of privacy in the use of the computer system. See United

States v. Hamilton, 701 F.3d 404 (4th Cir. 2012) (emails not subject to marital privilege where

computer policy expressly provides that users have “no expectation of privacy in their use of the

Computer System” and all information stored in Computer System is “subject to inspection and

monitoring at any time[,]” and user “had to acknowledge the policy by pressing a key to proceed

to the next step of the log-on process, every time he logged onto his work computer”); United

States v. Bode, Crim. No. ELH-12-158, 2013 WL 4501303, at *19–*20 (D. Md. Aug. 21, 2013)

(Hollander, J.) (no reasonable expectation of privacy in private chat messages exchanged through

website where warning banners notified user that messages were logged and supervised and could

be disclosed to authorities); United States v. Angevine, 281 F.3d 1130 (10th Cir. 2002) (no warrant

                                                 14
        Case 1:19-cr-00450-ELH Document 34 Filed 03/20/21 Page 15 of 44



needed to examine of work computer seized from office of university professor when a splash

screen provided notice depriving users of university computers of any legitimate expectation of

privacy; United States v. Bailey, 272 F. Supp. 2d 822, 824 (D. Neb. 2003) (defendant “had no

expectation of privacy in the work computer owned by someone else because every time he

accessed the work computer he physically acknowledged that he was giving consent to search the

computer”); Linder, 2012 WL 3264924, at *7 (“Courts have similarly held that banners and

policies generally eliminate a reasonable expectation of privacy in the contents stored in a

government users’ network account.”) (citing cases); Aikens v. Ingram, 71 F. Supp. 3d 562, 568–

69 (E.D.N.C. 2014) (where log-on screens on computer system provided notice that email would

be monitored, it would be unreasonable to expect email to remain private); United States v. Wilson,

No. 3:15-CR-02838-GPC, 2017 WL 2733879, at *7 (S.D. Cal. June 26, 2017) (“This express

monitoring policy regarding illegal content, which Defendant agreed to, rendered Defendant’s

subjective expectation of privacy in the four uploaded child pornography attachments objectively

unreasonable.”).

       1. United States v. Simons

       The U.S. Court of Appeals for the Fourth Circuit considered a case factually similar to the

instant case in United States v. Simons, 206 F.3d 392. The Foreign Bureau of Information

Services (“FBIS”), a division of the Central Intelligence Agency (“CIA”), employed defendant

Simons as an electrical engineer and provided him with an office and computer. Id. at 395.

Similar to the DGS policy in the instant case, FBIS instituted a policy limiting Internet use by

employees to official government business and prohibiting access to unlawful material. Id. at

395-96. The policy also stated that FBIS would “periodically audit, inspect, and/or monitor the

                                                15
        Case 1:19-cr-00450-ELH Document 34 Filed 03/20/21 Page 16 of 44



user’s Internet access as deemed appropriate.” Id. at 396. When FBIS obtained information

indicating Internet traffic concerning sex through Simons’ work computer, the agency remotely

investigated Simons’ Internet use and found visits to websites displaying images of nude women.

Id. The agency then had the hard drive from Simons’ work computer removed from his office,

replaced with a copy, and produced the hard drive to an FBIS security officer, who turned it over

to a criminal investigator with CIA Office of Inspector General (“OIG”). Id. After FBI special

agents examined the hard drive and found files of child pornography, a federal search warrant was

obtained to search Simons’ office and computer. Id. at 396-97. Following indictment, Simons

moved to suppress evidence from the searches, and the district court denied the motion. Id. at

397.

       On appeal, the Fourth Circuit held that, in light of the FBIS Internet use policy, Simons

lacked a legitimate expectation of privacy in the files downloaded from the Internet and that the

retrieval of Simons’ hard drive from his office did not violate his Fourth Amendment rights. Id.

at 398-401.    Addressing first the remote investigation of Simons’ Internet use, the court

determined that any subjective belief Simons had that his Internet use was private “was not

objectively reasonable after FBIS notified him that it would be overseeing his Internet use.” Id.

at 398. Similarly here, any subjective belief Defendant Cormack had in the digital contents of his

work computer devices was not objectively reasonable in light of the DGS policy on Internet use

and notice the Defendant regularly received that the use of his work computer was subject to

monitoring, inspection, and disclosure at the discretion of authorized State personnel.

       The Simons court separately addressed the warrantless entry into Simons’ office. Id. at

399-401. Finding no evidence in the record of any workplace practices that would diminish

                                                16
        Case 1:19-cr-00450-ELH Document 34 Filed 03/20/21 Page 17 of 44



Simons’ expectation of privacy, the court concluded that the entry into Simons’ office constituted

a Fourth Amendment search, but the search was reasonable and did not violate Simons’

constitutional rights. Id.

       In the instant case, however, Office C was regularly accessed by various DGS employees

in order to obtain office supplies and other materials that were stored in the room, and the door

was left open for that purpose during work hours. Indeed, Office C was “so open to fellow

employees . . . that no expectation of privacy is reasonable.” O'Connor, 480 U.S. at 718. The

“operational realities” of Defendant Cormack’s workplace “diminished his legitimate privacy

expectations[,]” rendering any subjective privacy expectation he had in Office C objectively

unreasonable. Simons, 206 F.3d at 399. During the entry to Office C on March 28, 2019, law

enforcement did not invade or seize property from any potentially personal spaces (such as closed

cabinets or drawers) and only seized State property. Therefore, neither the warrantless entry into

Office C on March 28, 2019, nor the examination of his work computer and external hard drive

was a Fourth Amendment search.

       2. United States v. Angevine

       In United States v. Angevine, another factually similar case, the Tenth Circuit held that no

warrant was needed to examine a work computer seized from a university professor’s office

because warning banners displayed on the computer deprived the professor of any legitimate

expectation of privacy. 281 F.3d at 1134-35. A police department obtained a warrant to search

for child pornography on the defendant’s work computer issued by the University employer and

seized the computer from the defendant’s office. Id. at 1132. Examination of the computer

revealed that it was “used . . . to download over 3,000 pornographic images of young boys” that

                                               17
         Case 1:19-cr-00450-ELH Document 34 Filed 03/20/21 Page 18 of 44



were deleted after some were printed. Id. Notably, University officials “posted a ‘splash screen’

on University computers” that appeared “[e]ach time Professor Angevine turned on the computer

in his office[.]” Id. at 1133. The warning banner stated, in part, that use of the computing system

in any way contrary to law, University policies, and IT department policies was prohibited; that

such prohibited use would make the user subject to disciplinary action and “may also subject [the

user] to criminal penalties”; and that “[t]he University reserves the right to inspect electronic mail

usage by any person at any time without prior notice as deemed necessary to protect business-

related concerns of the University to the full extent not expressly prohibited by applicable statutes.”

Id. The defendant moved to suppress evidence from the search, arguing that material information

was omitted from the warrant affidavit and requesting a Franks hearing. Id. at 1132. The district

court denied on the motion on the grounds that a warrant was not required to conduct the search

due to the defendant’s lack of a legitimate expectation of privacy. Id.

       On appeal, the Tenth Circuit affirmed the district court and determined that the University’s

“policies and procedures prevent its employees from reasonably expecting privacy in data

downloaded from the Internet onto University computers.” Id. at 1134. The court noted that the

warning banner provided notice of potential criminal penalties, that the University reserved

ownership of its computing system and the data stored in it, and that the defendant was issued the

computer for work-related purposes only, making his relationship to the computer merely “incident

to his employment.”      Id. at 1134-35.    The court stated that it has “never held the Fourth

Amendment protects employees who slip obscene computer data past network administrators in

violation of a public employer’s reasonable office policy.” Id. at 1135.



                                                  18
        Case 1:19-cr-00450-ELH Document 34 Filed 03/20/21 Page 19 of 44



       The DGS computer use policy and warning banners in the instant case similarly put

Defendant Cormack on notice that the State owned the computing system used by DGS employees

and data stored on it, that the Defendant’s work computer was to be used for authorized work-

related purposes only, and that criminal penalties could attend unauthorized or unlawful use of the

State’s computing system.      See Exhibit 2 (Acceptable Use Statement), Exhibit 3 (DGS

Memorandum), Exhibit 5 (Warning Banners). The Defendant’s relationship with his State-owned

computer workstation was merely “incident to his employment” and not supportive of any privacy

expectation. Angevine, 281 F.3d at 1135. To hold that investigators were not justified in

entering Office C to examine the Defendant’s work computer after a remote inspection proved

inconclusive would give public employees constitutional cover to “slip obscene computer data past

network administrators in violation of a public employer’s reasonable office policy.” Id. As the

Angevine court recognized, the Fourth Amendment offers no protection to such violative uses of

government-owned computing systems and therefore was not violated by the investigative

measures taken at Office C on March 28, 2019.

       3. United State v. Bode

       In United States v. Bode, this Court considered whether the user of an Internet chat forum

had a reasonable expectation of privacy in his chat messages where the website posted notices

warning that messages were subject to logging and supervision and could be disclosed to

authorities. Crim. No. ELH-12-158, 2013 WL 4501303, at *15–*20. The Court carefully

considered applicable binding and non-binding case law, including the Fourth Circuit’s decisions

in Simons and Hamilton and the Tenth Circuit’s decision in Angevine. Id. at *16-*20. The Court

concluded that the website’s “warning banners deprived Mr. Bode of any reasonable expectation

                                                19
        Case 1:19-cr-00450-ELH Document 34 Filed 03/20/21 Page 20 of 44



of privacy in his chat messages. As a result, [FBI agent’s] review of Bode’s logged messages did

not constitute a search within the meaning of the Fourth Amendment.” Id. at *20.

       As in Simons, Hamilton, Angevine, and Bode, Defendant Cormack as a DGS employee had

no reasonable expectation of privacy in his State-issued work computer or in his use of the State

computing system. Like the computer use policy in Simons, the DGS computer use policy

restricted use of the Defendant’s work computer to lawful official and work-related purposes. See

Exhibit 2 (Acceptable Use Statement), Exhibit 3 (DGS Memorandum).             Like the policy in

Angevine, the DGS policy prohibited unlawful use and materials and warned of disciplinary and

criminal penalties. Id. In addition, the DGS policy prohibited access and storage of obscene and

sexually explicit materials, like that eventually found in the Defendant’s work computer. Id.

       Furthermore, Defendant Cormack was on notice about the DGS policy and specifically

warned on a frequent basis that he “should have no reasonable expectation of privacy” in the use

of the State computing system. Exhibit 5 (Warning Banners). This warning was similar to the

computer use policy at issue in Hamilton, which also expressly provided that users have “no

expectation of privacy” in use of the computer system. Hamilton, 701 F.3d at 408. But, unlike

Hamilton, there can be no question here as to whether Defendant Cormack was on notice of the

policy. He encountered warning banners each time he logged into his work computer. These

banners also provided that his use of the computer was subject to “monitoring, recording, copying,

inspecting, and disclosure at the discretion of authorized personnel.” Exhibit 5. By clicking

“OK” upon receipt of this notice and proceeding with his log-in, the Defendant expressly

consented to these terms. These warnings were, in substance, no less effective that those at issue

in Bode and Angevine and provided more robust notice than the policies at issue in Simons and

                                               20
        Case 1:19-cr-00450-ELH Document 34 Filed 03/20/21 Page 21 of 44



Hamilton. Defendant Cormack cannot credibly or reasonably claim an expectation of privacy in

the use of his work computer, so the investigation of his computer on March 28, 2019, was not a

search under the Fourth Amendment. See Davis, 690 F.3d at 241 (“When there is no reasonable

expectation of privacy, the Fourth Amendment is not implicated.”). The Motion to Suppress

should therefore be denied.

   B. Any Search of Office C on March 28, 2019, Was Reasonable Under the Fourth
      Amendment.

       Even if the Court determines that the entry into Office C and investigation of the

Defendant’s work computer on March 28, 2019, constituted a Fourth Amendment search, the

search was reasonable under the Fourth Amendment. The Fourth Amendment only protects

persons against “unreasonable” searches and seizures. Simons, 206 F.3d at 398 (quoting U.S.

Const. amend. IV). “A search conducted without a warrant issued by a judge or magistrate upon

a showing of probable cause is ‘per se unreasonable’ unless it falls within one of the ‘specifically

established and well-delineated exceptions’ to the warrant requirement.” Id. at 399–400 (citation

omitted).   These well-established exceptions include searches conducted by consent and

workplace searches. See Schneckloth v. Bustamonte, 412 U.S. 218, 219 (1973) (“one of the

specifically established exceptions to the requirements of both a warrant and probable cause is a

search that is conducted pursuant to consent”); O’Connor, 480 U.S. at 725-26 (“public employer

intrusions on the constitutionally protected privacy interests of government employees for

noninvestigatory, work-related purposes, as well as for investigations of work-related misconduct,

should be judged by the standard of reasonableness under all the circumstances”). Here, valid

consent was provided by both an authorized State official and the Defendant himself, and, even


                                                21
        Case 1:19-cr-00450-ELH Document 34 Filed 03/20/21 Page 22 of 44



without consent, the workplace search would have been reasonable both in its inception and in its

scope under O’Connor.

       1. Any Search that Occurred on March 28, 2019, Was a Reasonable Search by
          Consent.

       Valid consent is a well-established exception to the warrant requirement. United States v.

Buckner, 473 F.3d 551, 554 (4th Cir. 2007) (citing Schneckloth v. Bustamonte, 412 U.S. 218

(1973)). The Government must show valid consent to search by a preponderance of the evidence.

Id. “Consent to search is valid if it is (1) ‘knowing and voluntary,’ . . . and (2) given by one with

authority to consent[.]” Id. (citations omitted). Voluntary consent can be provided by the

defendant or by “a third party who possessed common authority over . . . the premises.” United

States v. Shrader, 675 F.3d 300, 306 (4th Cir. 2012) (quoting United States v. Matlock, 415 U.S.

164, 171 (1974)). Consent may be express or implied; it “may be inferred from actions as well

as words.” Hylton, 349 F.3d at 786.

       The voluntariness of consent is “a question of fact to be determined from the totality of all

the circumstances.” Schneckloth, 412 U.S. at 227, quoted in United States v. Azua-Rinconada,

914 F.3d 319, 324 (4th Cir. 2019).         In Schneckloth, the Supreme Court emphasized key

distinctions between a waiver of Fourth Amendment rights by consenting to a search and a waiver

of constitutional protections of a defendant’s rights at trial. 412 U.S. 218, 242–43. “[U]nlike

those constitutional guarantees that protect a defendant at trial, it cannot be said every reasonable

presumption ought to be indulged against voluntary relinquishment.” Id. at 243. Valid consent

does not render a search “somehow ‘unfair[,]’” and “there is nothing constitutionally suspect in a

person’s voluntarily allowing a search.” Id. at 242-43.


                                                 22
           Case 1:19-cr-00450-ELH Document 34 Filed 03/20/21 Page 23 of 44



       Here, consent to the March 28, 2019, investigation was provided both by the Defendant

and by State officials with authority over the matter searched.

             a. Defendant Consented to Any Search of State Computer Equipment.

       The Defendant consented to monitoring of his use of his State-issued work computer and

to disclosure of that information to authorities each time he logged into the computing system at

work. See Exhibit 5 (warning banner stating in part, “Anyone using this system expressly

consents to such monitoring, recording, copying, inspecting, and disclosure at the discretion of

authorized personnel.”) (emphasis added).

       As an alternative basis for denying the suppression motion in Bode, this Court held that

defendant Bode consented to the examination of his private chat messages by law enforcement.

Bode, 2013 WL 4501303, at *20. One of the warning banners used on the website at issue stated

in part that “[a]ll posted pictures and conversations, public and private, are logged and

supervised[,]” and that the website could “disclose these communications to the authorities at its

discretion.” Id. Additionally, “on each occasion that Bode logged in, he was required to click a

button labeled ‘ACCEPT’ immediately below the stated terms.” Id. Thus, even if the FBI

special agent’s examination of Bode’s chat messages was a Fourth Amendment search (which this

Court determined it was not), Bode’s acceptance of the website’s terms “was sufficient to

constitute his consent to the search.” Id.; see also Linder, 2012 WL 3264924, at *12 (“[P]er DOJ

and USMS policies Linder consented to the search of his computer and Blackberry by using

them.”).    Any “search” of the chat messages, therefore, was reasonable under the Fourth

Amendment.



                                                23
        Case 1:19-cr-00450-ELH Document 34 Filed 03/20/21 Page 24 of 44



       In the instant case, Defendant Cormack voluntarily affirmed his consent to monitoring,

recording, and disclosure of his computer use each time he logged in by clicking “OK” under a

warning banner. See Exhibit 5. His consent justified any search of his work computer as

reasonable.

       In Bode, this Court rejected defendant Bode’s argument that the FBI’s review of his

messages exceeded the scope of his consent, noting the provision in the warning banner that logged

messages could be disclosed to authorities. 2013 WL 4501303, at *20. Notably, the Court found

“no meaningful distinction between giving a copy of the log to [the FBI special agent], on the one

hand, and giving [the special agent] access to view the copy of the log stored on [the website’s]

servers, on the other hand.” Id.

       Similarly here, one of the warning banners Defendant Cormack encountered when logging

in expressly stated that his use of the computer system constituted consent to “disclosure at the

discretion of authorized personnel.” Exhibit 5. Members of Maryland Capital Police, as the

security component of DGS, and DoIT, as the department charged with managing DGS’s computer

system, are “authorized personnel” that enjoyed the discretion of making disclosures to MSP about

the Defendant’s work computer use. In addition, DGS’s policy on employee computer use, which

the Defendant acknowledged receiving, warns of both disciplinary actions and “civil or criminal

prosecution” for violations of the policy. Exhibit 2 (Acceptable Use Statement). Thus, the

Defendant consented to disclosure concerning his work computer use for the purpose of a criminal

investigation. That law enforcement participated in the examination of the Defendant’s work

computer on March 28, 2019, was not outside the scope of his consent. Indeed, “there is no

meaningful distinction between” MSP being provided copies of the Defendant’s work hard drives,

                                               24
        Case 1:19-cr-00450-ELH Document 34 Filed 03/20/21 Page 25 of 44



on the one hand, and MSP directly obtaining these computer images at the State facility with the

consent of DoIT and Maryland Capitol Police, on the other hand. Bode, 2013 WL 4501303, at

*20.

       The Defendant’s consent justified and rendered reasonable any Fourth Amendment search

that occurred on March 28, 2019. The Motion to Suppress should be denied.

           b. Authorized State Officials Consented to Any Search of State Computer
              Equipment.

       Proof of voluntary consent is “not limited to proof that consent was given by the

defendant[.]” United States v. Matlock, 415 U.S. 164, 171 (1974).          It may be satisfied by

permission “obtained from a third party who possessed common authority over or other sufficient

relationship to the premises or effects sought to be inspected.” Id. “[T]he consent of one who

possesses common authority over premises or effects is valid as against the absent, nonconsenting

person with whom that authority is shared.” Id. at 170. In sharing use of the property, the

nonconsenting person shares authority over it and assumes the risk that another user might permit

the property to be searched. Buckner, 473 F.3d at 554 (citing Matlock, 415 U.S. at 171).

       Valid consent can be provided by a person with either actual authority or apparent authority

to consent to the search. Id. at 555 (citing Illinois v. Rodriguez, 497 U.S. 177, 188 (1990)).

Apparent authority exists when the facts available to the government at the time of consent support

“an objectively reasonable belief” that the consenting party had authority to consent to the search.

Id.; see also Rodriguez, 497 U.S. at 188. Whether the person providing consent had authority to

do so “depends on viewing these facts in light of the totality of the circumstances known to the

officers at the time of the search.” Buckner, 473 F.3d at 555. “The determination of consent to


                                                25
        Case 1:19-cr-00450-ELH Document 34 Filed 03/20/21 Page 26 of 44



enter must be judged against an objective standard, whether the facts available to the officer

warrant a man of reasonable caution in the belief that the consenting party had authority over the

premises.” United States v. Preston, 9 F.3d 1545 (4th Cir. 1993) (unpublished) (citing Rodriguez,

497 U.S. at 188).

       An employer may consent to a Fourth Amendment search of a workplace and facilities the

employer controls.

               [C]ourts have long recognized that employers, as third parties who
               possess common authority over the workplace, may independently
               consent to a search of an employee’s workplace documents or
               communications. This rule is a logical application, in the workplace
               context, of general principles governing third-party consent. An
               individual or entity exercising common authority over the place or
               thing to be searched may independently consent to a search.

Walker v. Coffey, 905 F.3d 138, 148-49 (3d Cir. 2018) (citing Mancusi v. DeForte, 392 U.S. 364,

369 (1968), and Matlock, 415 U.S. at 171) (footnotes omitted). In Walker, the Third Circuit held

that emails Walker sent and received via “an email system controlled and operated by Penn

State[,]” Walker’s employer, “were subject to the common authority of [the employer].” Id. at

149. “Walker did not enjoy any reasonable expectation of privacy vis-à-vis Penn State, and Penn

State could independently consent to a search of Walker’s work emails.” Id. (emphasis added).

       Likewise, “[c]ourts have . . . concluded that an employer having administrative access to

an employee’s computer could validly consent to a search of the computer, even when the

computer is password-protected and contains non-work-related, personal files of the employee.”

United States v. Waddell, No. 18-10980, 2020 WL 7647515, at *6 (11th Cir. Dec. 23, 2020)

(unpub.) (citing United States v. Ziegler, 474 F.3d 1184, 1192 (9th Cir. 2007)); see also Linder,

2012 WL 3264924, at *12 (“[B]ecause the Blackberry and computer files were within the control

                                               26
           Case 1:19-cr-00450-ELH Document 34 Filed 03/20/21 Page 27 of 44



of Linder's employer, his employer can give consent to search them.”); United States v. England,

No. 6:18-CR-56-CHB-HAI, 2019 WL 9633210, at *4 (E.D. Ky. Dec. 11, 2019), report and

recommendation adopted, No. 6:18-CR-056-CHB, 2020 WL 2110801 (E.D. Ky. May 4, 2020)

(finding that fire chief had “common authority over or other sufficient relationship to” city-owned

laptop that he issued to fire lieutenant and therefore had actual and apparent authority to consent

to search of laptop because “the culture, customs, and expectations in the fire department were

such that [fire chief] was ultimately in charge of the laptop and could obtain or use it at any time[,]”

and “members of the fire department ‘assumed the risk’ that [fire chief could permit the laptops to

be searched”) (quoting Matlock, 415 U.S. at 171).

       In United States v. Ziegler, the Ninth Circuit held that a private employer could consent to

a government search of an employee’s office and the computer it provided the employee to work.

474 F.3d 1184, 1192 (9th Cir. 2007). The court noted that “employees were apprised of the

company’s [computer] monitoring efforts through training and an employment manual, and they

were told that the computers were company-owned and not to be used for activities of a personal

nature.”    Id.   In considering whether the employer exercised common authority over the

employee’s office, the court examined the Supreme Court’s decision in Mancusi and determined

that, “even where a private employee retains an expectation that his private office will not be the

subject of an unreasonable government search, such interest may be subject to the possibility of

an employer’s consent to a search of the premises which it owns.” Id. at 1191.

       In the instant case, DGS and DoIT, both departments of the State of Maryland, enjoyed

control and ownership of Office C and DGS’s computing system as a whole and therefore common

authority to consent to searches of both State facilities. DGS’s policy on computer use and the

                                                  27
        Case 1:19-cr-00450-ELH Document 34 Filed 03/20/21 Page 28 of 44



warning banners DoIT displayed during the log-in process of DGS work computers made explicit

that employees did not enjoy a reasonable expectation of privacy vis-à-vis the State of Maryland

and that the State asserted control and ownership of its facilities and specifically its computing

system. See Exhibit 2 (Acceptable Use Statement), Exhibit 3 (DGS Memorandum), Exhibit 5

(Warning Banners). With regular notice of these policies and warnings, Defendant Cormack

assumed the risk that his employer would permit law enforcement access to his work computer.

       Officials of both DoIT and Maryland Capitol Police, a component of DGS, were personally

involved in the entry to Office C and the examination of the Defendant’s work computer on March

28, 2019, and, both by words and by deeds, they consented to these investigative steps.

       Specifically, the Chief Information Security Officer of DoIT signed a written authorization

for MSP to search, seize, and examine images of the Defendant’s State-owned computer and

external hard drive from Office C. Exhibit 6 (Consent). This State official had both actual and

apparent authority to provide consent. DoIT is responsible for the administration of the computer

systems utilized by DGS in the performance of its functions. One of the warning banners DGS

employees encounter when logging into their work computers states at the outset, “This computing

system is owned and operated by the State of Maryland, Department of Information Technology,

and is for official use only by authorized personnel.” Exhibit 5. Additionally, DoIT’s logo is

displayed prominently on the warning banners. See id. As the owner and operator of the

computer system utilized by DGS that, according to the warning banners, has reserved to itself the

authority to monitor, record, copy, inspect, and disclose any files stored in the computer system

and any information about the use of the system, see id., DoIT had both actual and apparent

authority to consent to any Fourth Amendment search and seizure regarding the computer system.

                                               28
        Case 1:19-cr-00450-ELH Document 34 Filed 03/20/21 Page 29 of 44



With the consent of the Chief Information Security Officer, any such search and seizure was

reasonable under the Fourth Amendment.

       As the security component of DGS, the agency that controlled Office C, Maryland Capitol

Police also had authority to access Office C and to consent to such access. See United States v.

Kirby, No. 3:15-CR-175-J-32JBT, 2016 WL 11677006, at *9–*10 (M.D. Fla. July 7, 2016), report

and recommendation adopted, No. 3:15-CR-175-J-32JBT, 2016 WL 11677005 (M.D. Fla. Aug.

2, 2016) (Live Oak Police Department (“LOPD”), as a department of the City of Live Oak, had

actual and apparent authority to search City-owned computers, and “to consent to their search and

seizure by the FBI,” in light of “the policies, procedures, and office practices of the City and the

LOPD,” which deprived defendant of any reasonable expectation of privacy in the computers).

       Any Fourth Amendment search of Office C and the Defendant’s work computer conducted

with valid consent and therefore reasonable. The Motion to Suppress should be denied.

       2. Any Search that Occurred on March 28, 2019, Was a Reasonable Government
          Workplace Search.

       The Supreme Court has long recognized that a government employer has special needs to

enter spaces that may be protected by the Fourth Amendment but outweigh any countervailing

privacy interests and may therefore justify warrantless entry and search. These needs include “the

government's need for supervision, control, and the efficient operation of the workplace[,]”

O’Connor, 480 U.S. 709, 719–20, and the need to investigate “work-related employee

misconduct[,]” id. at 724. “[W]hen a government employer conducts a search pursuant to an

investigation of work-related misconduct, the Fourth Amendment will be satisfied if the search is

reasonable in its inception and its scope.” Simons, 206 F.3d at 400 (citing O’Connor, 480 U.S. at


                                                29
         Case 1:19-cr-00450-ELH Document 34 Filed 03/20/21 Page 30 of 44



725-26). In this situation, “a warrant or probable cause standard does not apply. . . .” Gossmeyer

v. McDonald, 128 F.3d 481, 490 (7th Cir. 1997) (citing O’Connor, 480 U.S. at 719–26). A

government workplace search is “justified at its inception” when “there are reasonable grounds for

suspecting that the search will turn up evidence that the employee is guilty of work-related

misconduct[.]” O’Connor, 480 U.S. at 726. A workplace search is “permissible in its scope

when the measures adopted are reasonably related to the objectives of the search and not

excessively intrusive in light of the nature of the misconduct.” Id. (internal quotation marks and

brackets omitted). It is important to note, however, that a reasonable Fourth Amendment search

need not be “the ‘least intrusive’ search practicable[.]” Quon, 560 U.S. at 763.

       In Simons, the Fourth Circuit recognized that, even where “the dominant purposes of the

warrantless search of [an employee’s] office was to acquire evidence of criminal activity,” “the

search remains within the O’Connor exception to the warrant requirement[,]” provided that the

criminal activity was committed at the workplace using the employer’s facilities. 206 F.3d at 400

(emphasis added); see also Linder, 2012 WL 3264924, at *11 (“A workplace search still falls

within the O’Connor framework even if the purpose of the search is to discover evidence of

criminal activity.”). In this situation, the employer “did not lose its special need for ‘the efficient

and proper operation of the workplace,’ . . . merely because the evidence obtained was evidence

of a crime.” Simons, 206 F.3d at 400 (citing O’Connor, 480 U.S. at 723). Thus, the fact that

FBIS did not utilize the hard drive seized from defendant Simons’ office “for internal investigatory

purposes before turning it over to the criminal investigator at OIG” did not render law

enforcement’s warrantless examination of the hard drive unreasonable under the Fourth

Amendment. Id.; see also Gossmeyer, 128 F.3d at 492 (“Case law . . . instructs that the presence

                                                  30
        Case 1:19-cr-00450-ELH Document 34 Filed 03/20/21 Page 31 of 44



of outside law enforcement officials and the possibility of the search leading to criminal charges

against Gossmeyer did not inevitably convert the search into a criminal search requiring probable

cause and a warrant.”).

       In the instant case, any search that occurred on March 28, 2019, at Office C was both

reasonable in its inception and in scope and therefore reasonable under the Fourth Amendment.

       The search was “justified at its inception” because the credible report of Witness 1 that

Defendant Cormack viewed an image of child sexual abuse on his work computer gave DGS and

DoIT “reasonable grounds for suspecting” that examination of the work computer and related

storage media would turn up evidence of work-related misconduct by the Defendant. O’Connor,

480 U.S. 709, 726 (1987); see also Gossmeyer, 128 F.3d at 491 (search of Gossmeyer’s cabinets

was “justified at its inception” where anonymous co-worker “made serious and specific allegations

of misconduct—that Gossmeyer had pornographic pictures of children; and stated where those

pictures could be found—in Gossmeyer’s file cabinets and desk”). Witness 1’s statements to

Maryland Capitol Police, the security component of DGS, exhibited many signs of reliability,

including

           statements that he has known Defendant Cormack for many years, was familiar with
            the Defendant’s family;

           detailed description of the image he saw in January 2019 on the Defendant’s computer
            and how the Defendant responded to Witness 1’s presence (immediately closing the
            screen displaying the image);

           details about instances in which the Defendant exhibited similar behavior over the
            years;

           detailed description, with a hand drawing, of the Defendant’s workspace and the
            position of his work computer and personal computer; and


                                               31
         Case 1:19-cr-00450-ELH Document 34 Filed 03/20/21 Page 32 of 44



           statements that reporting what he saw to authorities was difficult for him (given his
            long-standing relationship with the Defendant) but that he felt it was the right thing to
            do.

Importantly, Witness 1’s report provided indication of unauthorized and unlawful use of the State’s

computing system by Defendant Cormack, in violation of DGS’s policy against using State-owned

computers to access or store sexual and obscene material.             See Exhibit 2 (Acceptable Use

Statement), Exhibit 3 (DGS Memorandum).

        Based upon this report of work-related misconduct and potentially criminal activity, DoIT

undertook a remote examination of Defendant Cormack’s computer use, which was well within

the scope of its authority to monitor and inspect use of the State computing system. See Exhibit

5 (Warning Banners). The Chief Information Security Officer ultimately determined that he

could not obtain the Defendant’s Internet search history.

        The State officials and criminal investigators involved in the investigation then determined

to conduct a direct examination of the Defendant’s work computer located in Office C. Entry into

Office C was necessary to further the investigation of Defendant Cormack’s misconduct. Once

entry was made, the investigators’ activities were focused on examining information stored in the

Defendant’s State-issued computer and external hard drive. These measures were “reasonably

related to the objectives” of entry into Office C, “not excessively intrusive in light of the nature of

the misconduct[,]” and therefore “permissible in . . . scope[.]” O’Connor, 480 U.S. at 726

(internal quotation marks and brackets omitted). 1          It was also reasonable to conduct the




1 To the extent that the investigator’s activities in Office C exceeded examination and imaging of State-
issued computer equipment, it is immaterial because the only information gained from the investigation
on March 28, 2019, that contributed to subsequent search warrants was derived from the forensic preview

                                                   32
         Case 1:19-cr-00450-ELH Document 34 Filed 03/20/21 Page 33 of 44



investigation after work hours in order to avoid alerting the Defendant to the investigation, which

might prompt him to destroy evidence and undermine the integrity of the investigation.

       As the Fourth Circuit recognized in Simons, even if the “dominant” purpose of the

foregoing investigative measures “was to acquire evidence of criminal activity[,]” the Defendant’s

employer still had a special need to investigate his work-related misconduct and to protect the

State’s computing system from unauthorized and unlawful uses. 206 F.3d at 400. Therefore, the

investigation at Office C on March 28, 2019, was a reasonable workplace search under O’Connor,

in addition to being justified by consent, and therefore did not violate the Defendant’s Fourth

Amendment rights. The Motion to Suppress should be denied.

   C. Any Search of Office C on March 28, 2019, Was Justified by Good-Faith Reliance on
      Binding Circuit Precedent.

       As the Supreme Court has held, “Suppression of evidence has always been our last resort,

not our first impulse.” Utah v. Strieff, 136 S. Ct. 2056, 2061 (2016). In Davis v. United States,

the Supreme Court recognized the “heavy toll on both the judicial system and society at large”

exacted by the exclusion of “reliable, trustworthy evidence bearing on guilt or innocence.” 564

U.S. 229, 237 (2011) (citation omitted). The “bottom-line effect” of the exclusionary rule in

many cases, such as the instant case, would be “to suppress the truth and set the criminal loose in

the community without punishment.” Id. The purpose of the exclusionary rule is to deter

patterns of unconstitutional police action, but “isolated, nonrecurring police negligence . . . lacks




of the computer and external hard drive and subsequent examination of these State-issued devices. This
scope of these activities was reasonable.

                                                  33
        Case 1:19-cr-00450-ELH Document 34 Filed 03/20/21 Page 34 of 44



the culpability required to justify the harsh sanction of exclusion.” Id. at 239 (citing Herring v.

United States, 555 U.S. 135, 137 (2009)) (internal quotation marks and brackets omitted).

       Thus, “even if a search is judged to be constitutionally flawed in some way, its fruits need

not be suppressed if the agents acted ‘in reasonable reliance on binding precedent.’” United States

v. Kolsuz, 890 F.3d 133, 147 (4th Cir. 2018) (quoting Davis, 564 U.S. at 241).           “In such

circumstances, suppression can do little to deter police misconduct, and the ‘social costs’ of

suppression—the exclusion from trial of reliable evidence bearing on guilt or innocence—

outweigh any deterrence benefits.” Id. (citing Davis, 564 U.S. at 237–38).

       Under Davis, even if this Court finds that the investigation of Defendant Cormack’s work

computer at Office C was an unconstitutional search, the fruits of the search should not be

suppressed because the investigators acted “in reasonable reliance on binding precedent.” Davis,

564 U.S. at 241. Binding case law in the Fourth Circuit held that government employees lack any

legitimate expectation of privacy in their use of work computing systems when they are on notice

that such computer use is subject to monitoring and that the employee should not expect privacy

in their computer use. See Simons, 206 F.3d at 398. Binding precedent in the Fourth Circuit also

held that warrantless entry into a government employee’s office in order to investigate work-

related misconduct in computer use was reasonable under the Fourth Amendment. See id. Under

Simons, such investigative measures are no less reasonable even when undertaken for the

“dominant” purpose of a criminal investigation. Id.

       Here, the investigators who entered Office C on March 28, 2019, to investigate Defendant

Cormack’s unauthorized and unlawful activity on his work computer reasonably relied upon



                                                34
         Case 1:19-cr-00450-ELH Document 34 Filed 03/20/21 Page 35 of 44



Simons as binding precedent in the Fourth Circuit. Therefore, the fruits of their efforts should not

be subjected to the harsh sanction of exclusion, and the Court should deny the Motion to Suppress.

   D. Each of the Challenged Search Warrants Was Supported by Probable Cause.

       The Motion to Suppress challenges searches of Defendant Cormack’s residence and Office

C that occurred on May 2, 2018, pursuant to state search warrants, and the forensic examination

of devices seized from those locations pursuant to a federal search warrant. The Court should

reject this challenge because each search warrant was well-supported by an affidavit confirming

probable cause to believe that evidence of child pornography offenses would be found in each

location.

       When law enforcement undertakes a search for evidence of criminal activity, the Fourth

Amendment generally requires a judicial warrant supported by probable cause.                  Riley v.

California, 134 S. Ct. 2473, 2484 (2014). To determine whether there was probable cause to

support a search warrant, the courts apply the totality-of-the-circumstances test set forth in Illinois

v. Gates, 462 U.S. 213, 233 (1983). As the Supreme Court stated,

               [t]he task of the issuing magistrate is simply to make a practical,
               common-sense decision whether, given all the circumstances set
               forth in the affidavit before him, including the “veracity” and “basis
               of knowledge” of persons supplying hearsay information, there is a
               fair probability that contraband or evidence of a crime will be found
               in a particular place. And the duty of a reviewing court is simply to
               ensure that the magistrate had a “substantial basis for . . .
               conclud[ing]” that probable cause existed.

Id. at 238 (citation omitted). The Court further stated that “the term ‘probable cause,’ according

to its usual acceptation, means less than evidence which would justify condemnation. . . . It imports

a seizure made under circumstances which warrant suspicion.” Id. at 235 (citation omitted).


                                                  35
         Case 1:19-cr-00450-ELH Document 34 Filed 03/20/21 Page 36 of 44



“Finely-tuned standards such as proof beyond a reasonable doubt or by a preponderance of the

evidence, useful in formal trials, have no place in the magistrate’s decision. . . . [I]t is clear that

‘only the probability, and not a prima facie showing, of criminal activity is the standard for

probable cause.’” Id. (citations omitted). “[T]he nexus between the place to be searched and the

items to be seized may be established by the nature of the item and the normal inferences of where

one would likely keep such evidence.” United States v. Richardson, 607 F.3d 357, 371 (4th Cir.

2010) (quoting United States v. Anderson, 851 F.2d 727, 729 (4th Cir.1988)).

       A reviewing court is to show great deference to the magistrate’s conclusion in considering

whether the magistrate had a substantial basis for finding probable cause. Id. at 236. “[C]ourts

should not invalidate warrants by interpreting affidavits in a hypertechnical, rather than a common-

sense manner.” Id.; see also United States v. Hodge, 354 F.3d 305, 309 (4th Cir. 2004).

       Each of the three search warrants challenged in the Motion sought authorization to seize

evidence of child pornography offenses, and each was well-supported by probable cause to believe

that the location to be searched would reveal such evidence.

       The affidavit in support of the state warrants to search Office C and the Defendant’s

residence at 24 Lyndale Avenue, Nottingham, Maryland were signed by TFC Frank Donald of

MSP. See Exhibit 7 (Search Warrant for Office C), Exhibit 8 (Search Warrant for Residence).

The warrants were signed by the Honorable Wayne A. Brooks of the District Court of Howard

County, Maryland on April 29, 2019. See id.

       The affidavit in support of the federal warrant to examine devices seized from the

Defendant was signed by HSI Special Agent Augustus Aquino. See Exhibit 9 (Search Warrant



                                                  36
        Case 1:19-cr-00450-ELH Document 34 Filed 03/20/21 Page 37 of 44



for Devices). The federal search warrant was signed by the Honorable J. Mark Coulson, U.S.

Magistrate Judge of the U.S. District Court for the District of Maryland. See id.

       Each of the three affidavits stated, in substance and in part, the following:

        a.     An employee of DGS (“Anonymous” or “Witness 1”) observed what he believed
to be child pornography on a co-worker’s computer screen.

       b.      On February 5, 2019, TFO Donald of MSP and Sergeant Warren Smith of Maryland
Capitol Police met with Witness 1, and Witness 1 stated the following, in part:

                  Witness 1 went into Defendant Cormack’s workspace and saw an image of what
                   he believed to be child pornography on the Defendant’s State computer. The
                   image depicted a male child of approximately 8 years of age posing in white
                   underwear who appeared to be terrified. Witness 1 was certain that the
                   intended purpose of the image was for sexual gratification. The Defendant
                   immediately minimized the image file when Witness 1 walked into the room.

                  A similar incident occurred several years prior when Witness 1 observed the
                   Defendant viewing a suspicious website on his personal computer and observed
                   the title “young Japanese boys” on the site. Witness 1 regretted not reporting
                   the prior incident but that he had considered it a fluke. Witness 1 noticed
                   several “red flag” instances over the years, and the Defendant’s behavior had
                   continued without stopping.

                  Defendant Cormack was charged for several sexual offenses in approximately
                   1995.

                  Defendant Cormack was “very into computers,” tended to migrate from his
                   work computer to his personal computer during the work day, and had a back-
                   up drive that went home with him every night. The Defendant kept his
                   personal laptop computer in the back of Office C near the supplies closet and,
                   whenever someone approached, the Defendant closed the display. The
                   Defendant always took his personal laptop with him to and from work.

                  It pained Witness 1 to report Defendant Cormack. Witness 1 was certain of
                   what he saw and felt that an investigation was warranted.

      c.     Witness 1 provided a hand-drawn map of Office C that depicted the location of
Defendant Cormack's work and personal computer.


                                                37
        Case 1:19-cr-00450-ELH Document 34 Filed 03/20/21 Page 38 of 44




       d.      TFO Donald contacted the Baltimore County Police Department and obtained a
copy of the report from 1996 investigation of Defendant Cormack. The investigation concluded
that Defendant Cormack sexually abused several boys while employed as a Baltimore County
Recreation Counselor between 1979 and 1984.

       e.      On March 28, 2019, TFO Donald and members of the MSP Digital Forensics Lab,
DoIT, and Maryland Capitol Police entered Office C after work hours. DoIT provided MSP with
consent to search and seize Defendant Cormack’s work computer and external hard drive.

        f.     During a preview of the hard drive, TFO Donald observed an image of a male
believed to be 14 to 15 years old masturbating his erect penis. All items in Cormack’s office area
were photographed and replaced in their original place as to not cause any suspicion of the active
investigation.

       g.      The work computer hard drive was cloned, and the external hard drive that was
connected to the work computer was imaged. There were cables attached to Defendant Cormack’s
work computer that would allow him to easily attach an external hard drive, but there were no
external hard drives attached to said cables.

        h.      On April 18, 2019, members of MSP, including a digital forensic examiner,
reviewed Defendant Cormack's work computer hard drive and external hard drive. The officers
found, in part, the following:

                  on March 8, 2018, the work computer was used to search the internet for “child
                   porn” on 12 separate occasions;

                  on September 28, 2018, a search was conducted on Youtube for “boys skinny
                   dipping”;

                  several images of scantily clothed and shirtless prepubescent males;

                  information about child sexual abuse material, illegal images, and child
                   pornography crimes was visited; and

                  Defendant Cormack’s work computer referenced that an additional external
                   hard drive was frequently connected.

        i.     An MVA query of Defendant Cormack revealed that he used the address of 24
Lyndale Avenue, Nottingham, Maryland. On April 26, 2019, TFO Donald conducted visual
surveillance of the address and observed, at 6:30 a.m., an elderly Caucasian male exit the house
carrying a travel bag and enter a vehicle registered to Defendant Cormack.

                                               38
        Case 1:19-cr-00450-ELH Document 34 Filed 03/20/21 Page 39 of 44



       Each of the three affidavits also provided general information about computer-related

investigations of child exploitation offenses and common characteristics of persons involved in

possessing and collecting child pornography, including common practices of obtaining child

pornography through use of computers, long-term electronic storage of this material, and the

storage of computers and other electronic media in residences and places hidden from view.

       In addition, Special Agent Aquino’s affidavit in support of the federal search warrant to

examine seized storage media stated the following:

       a.     On May 2, 2019, MSP executed the state search warrants with the assistance of HSI
and seized numerous digital devices listed in Attachment A.

        b.      Defendant Cormack waived Miranda rights, agreed to be interviewed, and stated
the following, in part:

              The briefcase Defendant Cormack ordinarily takes to work with him was located
               in his car, which was parked in front of his house. The briefcase contained two
               external hard drives, and one of the hard drives contained a back-up of the files in
               which the Defendant archives for work. Defendant Cormack backs up the files out
               of caution since files contained on the office network server have been lost in the
               past. The other hard drive contains photos of family and vacations and personal
               documents. There was no “pornography” on this hard drive.

              The Defendant did not use his work computer to view child pornography but he
               had used Google and, if child pornography came up, he would look at it.

              Defendant Cormack had a personal laptop computer at work that should be located
               in his office, either on the desk or in a grey cabinet. It was an Acer laptop
               computer, and he usually does not bring it home. The Defendant has the personal
               laptop at his work site because he has a color printer he uses to print out pictures of
               family and vacations to display in his office.

              Defendant Cormack did not produce, distribute, or save any child pornography, but
               he had looked at child pornography. The Defendant went on “Google at work” to
               look at child pornography and did not remember any search terms or used any
               specific “sites.”




                                                 39
         Case 1:19-cr-00450-ELH Document 34 Filed 03/20/21 Page 40 of 44



        The foregoing facts, and others outlined in the search warrants affidavits, provided ample

probable cause to believe that Office C and the Defendant’s residence would contain the evidence

sought, including storage media that would, in turn, contain evidence of child pornography

offenses. The affidavits also detailed a nexus between the child pornography crimes under

investigation and each of the locations to be searched.

        The nexus to Office C was detailed in the warrant affidavit, in part, by the following:

                   A reliable and detailed account from a co-worker of the Defendant (“Witness
                    1”) who knew the Defendant for several years and was an eyewitness to the
                    Defendant recently viewing in image of child sexual abuse on his work
                    computer in Office C and similar incidents in the past;2

                   Witness 1’s statements that the Defendant commonly possessed a personal
                    computer in Office C and that the Defendant commonly used both his work
                    computer and personal computer during the work day, as well as detailed
                    description of where the Defendant’s personal computer was typically located
                    in Office C;

                   The consent seizure of the Defendant’s State-issued external hard drive and
                    State-issued work computer from Office C;

                   The forensic preview of the external hard drive and the subsequent examination
                    of the work computer, which revealed child pornography and Internet searches
                    indicative of an interest in child pornography and sexual interest in children;

                   Evidence that the Defendant’s work computer had frequently connected to
                    another external hard drive that was not connected at the time the work
                    computer’s hard drive was seized.




2 As described above, Witness 1’s statements exhibited many signs of reliability, including his long-term
familiarity with the Defendant and how his work and personal computers were kept in Office C, the detailed
character of his report, and statements that reporting what he saw to authorities was difficult for him but
that he felt it was the right thing to do.



                                                    40
         Case 1:19-cr-00450-ELH Document 34 Filed 03/20/21 Page 41 of 44



        The nexus to 24 Lyndale Avenue, Nottingham, Maryland was detailed in the warrant

affidavit, in part, by the following:

                   Witness 1’s statements about the Defendant transporting electronic storage
                    devices between work and home;

                   Evidence that the Defendant’s work computer had frequently connected to
                    another external hard drive that was not connected at the time the work
                    computer’s hard drive was seized;

                   MVA records indicating that 24 Lyndale Avenue, Nottingham, Maryland was
                    the Defendant’s residence;

                   The observation of TFC Donald that an individual matching the Defendant’s
                    description carried a travel bag from the residence to a vehicle registered to the
                    Defendant in the morning, before work hours;

                   The common practice of child pornography offenders to keep their collections
                    of child pornography in their residences, including in computers and other
                    storage media.

        The nexus to the electronic storage devices seized from Office C and the Defendant’s

residence was supported in Special Agent Aquino’s affidavit by all of the foregoing and the

following:

                   Defendant Cormack’s statement, following denials, that he viewed child
                    pornography through Google, a website accessed through use of a computer;

                   The Defendant’s statement that he kept a personal computer at work, in Office
                    C.

        In summary, each of the search warrants was supported by probable cause. Therefore,

evidence obtained from the searches of Office C, the Defendant’s residence, and the seized storage

media should not be suppressed. The Motion to Suppress should be denied.




                                                 41
        Case 1:19-cr-00450-ELH Document 34 Filed 03/20/21 Page 42 of 44



   E. Searches Pursuant to the Warrants Were Justified by Good Faith.

       Even if the Court determines that the showing of probable cause in any of the search

warrant affidavits was not sufficient, the seized evidence and any derivative evidence remain

admissible pursuant to the good faith exception enunciated in United States v. Leon, 468 U.S. 897

(1984). Under Leon, “a court should not suppress the fruits of a search conducted under the

authority of a warrant, even a ‘subsequently invalidated’ warrant, unless ‘a reasonably well trained

officer would have known that the search was illegal despite the magistrate’s authorization.’”

United States v. Bynum, 293 F.3d 192, 195 (4th Cir. 2002) (quoting Leon, 468 U.S. at 922 n.23).

The good faith exception applies “when an officer acting with objective good faith has obtained a

search warrant from a judge or magistrate and acted within its scope.” Leon, 468 U.S. at 920; see

also United States v. Perez, 393 F.3d 457 (4th Cir. 2004) (reversing district court’s decision

granting motion to suppress and finding that good faith exception cured the problems raised

regarding the search warrant).

       Here, TFO Donald and Special Aquino acted with objective good faith in obtaining

warrants to search Office C, the Defendant’s Residence, and storage media seized from those

locations, and law enforcement acted within the scope of each warrant in executing it. There was

no facial defect in any of the warrants. Thus, even if the Court finds any of the warrants invalid,

evidence obtained from the searches should not be suppressed under the good faith exception in

Leon. The Motion to Suppress should be denied.




                                                42
        Case 1:19-cr-00450-ELH Document 34 Filed 03/20/21 Page 43 of 44



III.   CONCLUSION

       For all of the above reasons, the government respectfully requests that the Court deny the

Motion to Suppress.



                                                   Respectfully submitted,

                                                     Jonathan F. Lenzner
                                                     Acting United States Attorney

                                                              /s/
                                                     By: _____________________________
                                                     Matthew J. Maddox
                                                     Assistant United States Attorney




                                              43
        Case 1:19-cr-00450-ELH Document 34 Filed 03/20/21 Page 44 of 44



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that, on this 20th day of March, 2021, a copy of the foregoing

Government’s Response in Opposition to Defendant’s Motion to Suppress Tangible and

Derivative Evidence was electronically filed with notice to counsel of record.



                                           By:               /s/
                                                      Matthew J. Maddox
                                                      Assistant United States Attorney




                                                 44
